DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on December 22, 2021.
Claims 1, 4-6, 12-15, 17-19 are pending.  Claims 15, 17-19 are withdrawn.  Claims 2-3, 7-11, 16, 20 are canceled.
Claims 1, 4-6, 12-14 stand rejected under 35 U.S.C. 112(b).
The rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Lu is withdrawn in view of Applicants amendment.
Claims 1, 4-6, 12-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Singh et al in view of Minor et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-14 recite “azeotrope-like” and 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US Patent Application 2010/0176332 (already of record)) in view of Minor et al (EP 1118648 (already of record)).
Regarding claims 1, 4-6, 12-14, Singh et al teaches azeotrope composition comprising heptafluoropropane and trifluoroiodomethane used in fire suppressant compositions (Abstract).  Singh et al further teaches the azeotrope composition comprises greater than 0 to about 75wt% of the heptafluoropropane and from 25 to less than 100 wt% of trifluoroiodomethane (which overlaps the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) (Paragraph 24).  Singh et al further teaches the azeotrope mixture has a boiling point of -23.1±1.2 at a pressure of about 14.6 psia (Paragraph 25).  Singh et al further teaches a composition comprising about 24wt% heptafluoropropane and about 76 trifluoroiodomethane (which satisfies the instantly claimed range) (Table 1).  Singh et al teaches the heptafluoropropane is 1,1,1,2,3,3,3-heptafluoropropane (HFC-227ea) (Paragraph 6).  However, Singh et al fails to specifically disclose 1,1,1,2,2,3,3-heptafluoropropane (HFC-227ca).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted HFC-227ca for HFC-227ea in Singh et al in view of Minor et al as Minor teaches that either HFC-227ca or HFE-227ea form azeotrope compositions with either n-butane, cyclopropane, isobutene or propane with similar amounts of HFC-227ca or HFC-227ea to form the azeotrope composition.  Simple substation of one heptafluoropropane for another (HFC-227ca for HFC-227ea) would only be obvious to the ordinary artisan.  Likewise, Note that structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).  Furthermore, as shown in Minor et al HFC-227ca and HFC-227ea have similar properties and form azeotrope compositions in similar amounts with different components.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Lu, the rejection has been withdrawn.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Singh et al teaches the azeotrope composition comprises greater than 0 to about 75wt% of the heptafluoropropane and from 25 to less than 100 wt% of trifluoroiodomethane (which overlaps the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) (Paragraph 24) and the azeotrope mixture has a boiling point of -23.1±1.2 at a pressure of about 14.6 psia (which satisfies the instantly claimed boiling point) (Paragraph 25).  Singh et al teaches the heptafluoropropane is 1,1,1,2,3,3,3-heptafluoropropane (HFC-227ea) (Paragraph 6).  The above rejection states Singh et al does not teach HFC-227ca (1,1,1,2,2,3,3-heptafluoropropane) and the combination of Singh et al in view of Minor et al makes the composition obvious.  
Applicant further argues that US Patent No. 5,039,380 and 5,262,015 teach p-xylene and m-xylene and octene-1 and its isomers do not form the same azeotrope compositions.  The Examiner respectfully disagrees with the above argument because the claims are drawn to heptafluoropropane, specifically 1,1,1,2,2,3,3-heptafluoropropane (HFC-227ca), not p-xylene and m-xylene and octene-1 and its isomers.  Furthermore, Minor et al specifically teaches either HFC-227ea or HFC-227ca (in similar amounts) form azeotrope compositions with n-butane, cyclopropane, propane and isobutene. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted HFC-227ca for HFC-227ea in In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).  Furthermore, as shown in Minor et al HFC-227ca and HFC-227ea have similar properties and form azeotrope compositions in similar amounts with different components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 10, 2022